Citation Nr: 1425888	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ankle disability, including as secondary to the service-connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, her daughter and sister


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1988 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although the Veteran originally claimed service connection for a right ankle disability, claimed as residuals of a right ankle fracture, she has since clarified that her claim is based on secondary service-connection to her left ankle disability.  See May 2014 Board Videoconference Hearing, pp 3-4, 8, 14.  Therefore, the Board has recharacterized the issue on appeal as reflected on the title page.  

VA law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue or issues, the law also requires that the Board assign a third Veterans Law Judge to decide that issue or issues because a proceeding before the Board must be assigned either to an individual Veterans Law Judge "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3. 

Under 38 C.F.R. § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Thus, if the claimant's appeal is assigned to a Board panel, the claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide her case.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

Here, there is some inconsistency as to whether the Veteran appeared at the November 2011 Board videoconference hearing before a Veterans Law Judge (VLJ).  See February 2012, Board remand.  However, in July 2013, the Board sent the Veteran a letter stating that her November 2011 hearing tape was inaudible and provided her an opportunity to testify at an additional videoconference hearing before a different Acting VLJ in September 2013.  In May, 2014, the Veteran was afforded a third hearing before a VLJ pursuant to 38 C.F.R. § 20.707.  A transcript of the September 2013 and May 2014 hearings have been associated with the Veteran's virtual claims folder.  Although there is no testimony from the scheduled November 2011 hearing, at the May 2014 hearing, the Veteran declined the opportunity for a hearing before every member of the panel that will ultimately decide her case, and agreed to having the decision rendered by the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2013 letter, Dr. L.C. states that "I can definitely say that [the Veteran's] current bilateral ankle conditions stem from the previous repeated trauma to both as evidenced by the X-ray films and the physical films.  I cannot definitely state that the [right] ankle condition occurred or came about from the service connected left ankle condition."  

A June 2009 treatment note from Physicians' Total Rehab indicates that the Veteran fractured her left ankle in September 2008 and had "resultant increased right ankle pain due to altered gait pattern."  

At the May 2014 Board hearing, the Veteran testified that due to her service-connected left ankle disability, she favors her right ankle.  She explained further that due to the pressure she puts on her right ankle to compensate for her left ankle, her right ankle has become unstable and she has injured it three times.  

Although the Veteran was afforded a VA examination in January 2007, her claims folder was not available to the examiner.  At the time, the Veteran reported a history of a fracture to her right ankle during service; however, in October 2009, she clarified that after reviewing her service treatment records, her in-service fracture was to her left ankle.  
A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A (d) (2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence of a right ankle disability and evidence that her right ankle disability may be affected by her service-connected left ankle disability.  As there is no adequate opinion of record which addresses whether the Veteran's right ankle disability is directly or secondarily related to service, the Board finds that a remand is necessary to address direct and secondary service connection.  See McLendon, supra; see also Allen v. Brown, 7 Vet. App. 439 (1995) (service connection available where a Veteran's non service connected disability is aggravated by his service connected disability).

In February 2012, the Board sent the Veteran a copy of its decision.  The AMC sent a letter to the Veteran which addressed the development required by the Board and also issued a Supplemental Statement of the Case.  However, all three correspondences were returned as undeliverable.  As it appears that the correspondences were mailed to an old address and future correspondences to the Veteran's P.O. Box have not been returned, on remand, the AMC should ensure that the above referenced correspondences are sent to the Veteran at the proper address.  

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file or uploaded to Virtual VA, while the case is in remand status.



Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to verify the Veteran's current mailing address.  Resend the February 2012 Board decision; the February 2012 notice from the AMC; and the October 2012 Supplemental Statement of the Case.

2.  Obtain all recent VA treatment records since September 2013 and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination of the right ankle.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is asked to offer opinions as to the following questions:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disabilities of the right ankle began in or are related to active service.

(b)  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disabilities of the right ankle are caused by the Veteran's service-connected disability of the left ankle, to include as a result of compensating for her left ankle disability.

(c)  Whether it is at least as likely as not a 50 percent probability or greater) that the right ankle is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected left ankle, to include as a result of compensating for her left ankle disability.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's right ankle disability found prior to aggravation; and
ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left ankle disability.  

The examiner's attention is directed to June 2009 private treatment records from Physicians' Total Rehabilitation which indicate that the Veteran had "resultant increased right ankle pain due to altered gait pattern," and a November 2013 letter from Dr. Cox which stated that she "cannot definitely state that the [right] ankle condition occurred or came about from the service connected left ankle condition."  

The examiner should provide a complete rationale for the conclusions reached.  

4.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________               ______________________________
                  K. PARAKKAL                                     MICHAEL J. SKALTSOUNIS
              Veterans Law Judge                                     Acting Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals



________________________________
MICHAEL A. PAPPAS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



